 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   TIGRAN ISKENYAN,                                   Case No. 1:19-cv-01260-BAM

12                  Plaintiff,                          ORDER REQUIRING PLAINTIFF TO FILE
                                                        LONG FORM APPLICATION TO
13           v.                                         PROCEED IN FORMA PAUPERIS

14   COMMISSIONER OF SOCIAL SECURITY,                   (Doc. No. 2)

15                  Defendant.                          THIRTY (30) DAY DEADLINE

16

17         On September 10, 2019, Plaintiff Tigran Iskenyan (“Plaintiff”), proceeding through

18 counsel, filed the complaint in this action. (Doc. No. 1.) Plaintiff did not pay the filing fee and

19 instead filed an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (Doc.
20 No. 2). However, Plaintiff’s application demonstrates that he may be receiving income well

21 above the poverty threshold, and the information is insufficient for the Court to determine if he

22 is entitled to proceed without prepayment of fees in this action.

23         Accordingly, the Court will order Plaintiff to complete and file an Application to Proceed

24 in District Court Without Prepaying Fees or Costs (Long Form) – AO 239. If Plaintiff is

25 unwilling to complete and submit the long form application, Plaintiff must pay the filing fee in

26 full.
27          Based upon the foregoing, it is HEREBY ORDERED that:

28          1.    The Clerk of the Court is directed to forward an Application to Proceed in District

                                                    1
 1 Court Without Prepaying Fees or Costs (Long Form) – AO 239 to Plaintiff;

 2          2     Within thirty (30) days of the date of this order, Plaintiff shall either (1) pay the

 3 $400.00 filing fee for this action, or (2) complete and file the enclosed Application to Proceed in

 4 District Court Without Prepaying Fees or Costs (Long Form) – AO 239; and

 5          3.    If Plaintiff fails to comply with this order, this action shall be dismissed.

 6
     IT IS SO ORDERED.
 7

 8     Dated:    December 27, 2019                           /s/ Barbara    A. McAuliffe           _
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                     2
